Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 1 of 90 PageID #:382




                             Exhibit 3
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 2 of 90 PageID #:382

                                  001. Simnana Store




Product Page :
https://www.aliexpress.com/item/Children-Disfraz-Lady-
Bug-Cosplay-Costume-For-Adults-Kids-Ladybug-Costumes-
Halloween-Cosplay-Jumpsuits-With-                      Marketplace : AliExpress
Marinette/4000137347847.html
                                                       Brand : Miraculous Ladybug
Product ID : 4000137347847

Seller Name : Simnana Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 3 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 4 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 5 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 6 of 90 PageID #:382

                                 002. Spider Man Store




Product Page :
https://www.aliexpress.com/item/Anime-Queen-Bee-Lady-
Bug-Suit-Marinette-Adrien-Cat-Noir-Cosplay-ladybug-
                                                         Marketplace : AliExpress
Costume-Zentai-Bodysuit-Halloween/33038640750.html
                                                         Brand : Miraculous Ladybug
Product ID : 33038640750

Seller Name : Spider Man Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 7 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 8 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 9 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 10 of 90 PageID #:382

                                  003. spiderman factory




Product Page :
https://www.aliexpress.com/item/Custom-Made-Rena-
Rouge-Ladybug-Costume-3D-Printing-Zentai-Superhero-
                                                         Marketplace : AliExpress
Suit-Halloween-Party-Cosplay-Bodysuit/32880887183.html
                                                         Brand : Miraculous Ladybug
Product ID : 32880887183

Seller Name : spiderman factory
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 11 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 12 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 13 of 90 PageID #:382

                                   004. Sunniss Store




Product Page :
https://www.aliexpress.com/item/Anime-Queen-Bee-
Ladybug-Cat-Noir-Adrien-Fox-Cosplay-Costume-Lady-Bug-
                                                      Marketplace : AliExpress
Zentai-Bodysuits-Suit-Jumpsuit/33021553580.html
                                                         Brand : Miraculous Ladybug
Product ID : 33021553580

Seller Name : Sunniss Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 14 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 15 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 16 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 17 of 90 PageID #:382

                             005. Superb childhood Store




Product Page :
https://www.aliexpress.com/item/Ladybug-Girl-Red-
Ladybug-Miraculous-Ladybug-Ladybug-Black-Cat-Plush-
                                                         Marketplace : AliExpress
Toy-Doll/4000118565466.html
                                                         Brand : Miraculous Ladybug
Product ID : 4000118565466

Seller Name : Superb childhood Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 18 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 19 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 20 of 90 PageID #:382

                                 006. Superhero% Store




Product Page :
https://www.aliexpress.com/item/Halloween-Girls-disguise-
Ladybug-Girls-Clothing-Sets-Costumes-Lady-bug-Child-
                                                          Marketplace : AliExpress
Cartoon-Cosplay-Girls-Jumpsuits-Anime/33061598396.html
                                                          Brand : Miraculous Ladybug
Product ID : 33061598396

Seller Name : Superhero% Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 21 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 22 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 23 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 24 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 25 of 90 PageID #:382

                                   007. SY-fashionss Store




Product Page :
https://www.aliexpress.com/item/kids-and-Adult-Ladybug-
Costumes-cosplay-Christmas-party-bag-girls-children-lady-
                                                            Marketplace : AliExpress
bug-Zentai-Suit-halloween/32975964737.html
                                                            Brand : Miraculous Ladybug
Product ID : 32975964737

Seller Name : SY-fashionss Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 26 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 27 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 28 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 29 of 90 PageID #:382
       Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 30 of 90 PageID #:382

                                  008. TAKANE Store




Product Page :
https://www.aliexpress.com/item/dongsheng-Hot-Magical-
Ladybug-Fox-Pendant-with-Snake-Chain-Necklace-
                                                       Marketplace : AliExpress
Cosplay-Anime-Jewelry-for-Women-Men/32902599749.html
                                                        Brand : Miraculous Ladybug
Product ID : 32902599749

Seller Name : TAKANE Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 31 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 32 of 90 PageID #:382
       Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 33 of 90 PageID #:382

                                 009. TC Runing Store




Product Page :
https://www.aliexpress.com/item/Anime-Miraculous-
Ladybug-Fox-Volpina-Alya-Cosplay-Pendant-Necklace-
                                                        Marketplace : AliExpress
Prop-Jewelry/32867033799.html
                                                        Brand : Miraculous Ladybug
Product ID : 32867033799

Seller Name : TC Runing Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 34 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 35 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 36 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 37 of 90 PageID #:382
       Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 38 of 90 PageID #:382

                                   010. Timefashioner




Product Page :
https://www.aliexpress.com/item/Kids-Adult-Ladybug-
Cosplay-With-Mask-Bag-Ladybug-Romper-Costume-Cat-
                                                          Marketplace : AliExpress
Suit-Bodysuits-Halloween-Birthday-Gift/32833964872.html
                                                          Brand : Miraculous Ladybug
Product ID : 32833964872

Seller Name : Timefashioner
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 39 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 40 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 41 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 42 of 90 PageID #:382

                           011. TingCos Dropshipping Store




Product Page :
https://www.aliexpress.com/item/Children-Adult-Lady-Bug-
Suit-Cosplay-Costume-Halloween-Girls-Ladybug-
Jumpsuits-With-Wig-Halloween-Costumes-                     Marketplace : AliExpress
For/4000013794738.html
                                                           Brand : Miraculous Ladybug
Product ID : 4000013794738

Seller Name : TingCos Dropshipping Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 43 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 44 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 45 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 46 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 47 of 90 PageID #:382

                                    012. TOLINA Store




Product Page :
https://www.aliexpress.com/item/Black-Cat-Noir-Cosplay-
Costume-ladybug-Wigs-Adrien-Black-Cat-Noir-Cosplay-
                                                          Marketplace : AliExpress
Costume-Wig-Men-Golden/32986892504.html
                                                          Brand : Miraculous Ladybug
Product ID : 32986892504

Seller Name : TOLINA Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 48 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 49 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 50 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 51 of 90 PageID #:382

                                     013. toysuppler




Product Page :
https://www.aliexpress.com/item/15-20cm-Ladybug-Lady-
Bug-Stuffed-Plush-Dolls-Toys-Lady-bug-Toys-Dot-Printed-
                                                          Marketplace : AliExpress
Masks-Handbag/32952361690.html
                                                          Brand : Miraculous Ladybug
Product ID : 32952361690

Seller Name : toysuppler
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 52 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 53 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 54 of 90 PageID #:382

                            014. Tutu Dreams Official Store




Product Page :
https://www.aliexpress.com/item/Halloween-Spandex-
Ladybug-Costume-For-Kids-Teenager-Girls-Elastic-
Birthday-Christmas-Cosplay-Lady-Bug-Zentai-              Marketplace : AliExpress
Clothing/32987378120.html
                                                         Brand : Miraculous Ladybug
Product ID : 32987378120

Seller Name : Tutu Dreams Official Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 55 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 56 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 57 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 58 of 90 PageID #:382

                                   015. ubestcosplay Store




Product Page :
https://www.aliexpress.com/item/Miraculous-Ladybug-Cat-
Noir-Cosplay-Shoes-Women-Boots/32956593880.html           Marketplace : AliExpress

Product ID : 32956593880                                  Brand : Miraculous Ladybug

Seller Name : ubestcosplay Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 59 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 60 of 90 PageID #:382
       Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 61 of 90 PageID #:382

                                   016. Upcos Store




Product Page :
https://www.aliexpress.com/item/Hot-Sale-Ladybug-
Costume-Quality-3D-Print-Ladybug-Cosplay-Costume-
                                                        Marketplace : AliExpress
Spandex-Woman-Zentai-Bodysuit/33010268835.html
                                                        Brand : Miraculous Ladybug
Product ID : 33010268835

Seller Name : Upcos Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 62 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 63 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 64 of 90 PageID #:382

                                  017. vipfashion Store




Product Page :
https://www.aliexpress.com/item/VIP-FASHION-Adult-
Ladybug-Costume-Cosplay-Costume-Spandex-Zentai-Suit-
Women-Jumpsuit-Halloween-For-                        Marketplace : AliExpress
Adults/4000071096718.html
                                                     Brand : Miraculous Ladybug
Product ID : 4000071096718

Seller Name : vipfashion Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 65 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 66 of 90 PageID #:382
       Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 67 of 90 PageID #:382

                                   018. X ZONE Store




Product Page :
https://www.aliexpress.com/item/Anime-Miraculous-
Ladybug-Cat-Noir-Black-Ring-Zinc-Alloy-Ring-Halloween-
Cosplay-Costume-Accessory-Christmas-                     Marketplace : AliExpress
Gift/32959969662.html
                                                         Brand : Miraculous Ladybug
Product ID : 32959969662

Seller Name : X ZONE Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 68 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 69 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 70 of 90 PageID #:382

                              019. XCOSER Official Store




Product Page :
https://www.aliexpress.com/item/XCOSER-Anime-
Miraculous-Ladybug-Cat-Noir-Black-Ring-Zinc-Alloy-Ring-
Copslay-Ring-Halloween-Cosplay-                           Marketplace : AliExpress
Costume/32913951816.html
                                                          Brand : Miraculous Ladybug
Product ID : 32913951816

Seller Name : XCOSER Official Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 71 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 72 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 73 of 90 PageID #:382
       Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 74 of 90 PageID #:382

                                  020. XinCos1 Store




Product Page :
https://www.aliexpress.com/item/Fantasia-Spandex-
Ladybug-Costumes-Kids-Adult-Cosplay-Christmas-Party-
Girls-Children-Lady-Bug-Zentai-Suit-                    Marketplace : AliExpress
Halloween/32957658013.html
                                                        Brand : Miraculous Ladybug
Product ID : 32957658013

Seller Name : XinCos1 Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 75 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 76 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 77 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 78 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 79 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 80 of 90 PageID #:382
       Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 81 of 90 PageID #:382

                             021. YOFEEL boutique Store




Product Page :
https://www.aliexpress.com/item/Girs-Ladybug-Costumes-
Summer-Dress-Kids-Cosplay-Cartoon-Clothing-Red-Dot-
                                                         Marketplace : AliExpress
Swimsuit-Child-Lady-Bug-Jumpsuit/33025659870.html
                                                         Brand : Miraculous Ladybug
Product ID : 33025659870

Seller Name : YOFEEL boutique Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 82 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 83 of 90 PageID #:382
       Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 84 of 90 PageID #:382

                              022. Youang Clothes Store




Product Page :
https://www.aliexpress.com/item/Adult-Kids-Ladybug-
Costume-Red-Lady-Bug-Jumpsuit-For-Girls-Women-
                                                       Marketplace : AliExpress
Marinette-Fancy-Cosplay-Pjs-Halloween/33021655374.html
                                                        Brand : Miraculous Ladybug
Product ID : 33021655374

Seller Name : Youang Clothes Store
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 85 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 86 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 87 of 90 PageID #:382
        Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 88 of 90 PageID #:382

                                    023. zhoulei345zj




Product Page :
https://www.aliexpress.com/item/Home-Decor-Japanese-
Anime-Wall-poster-Scroll-Miraculous-
                                                         Marketplace : AliExpress
Ladybug/32889249305.html
                                                         Brand : Miraculous Ladybug
Product ID : 32889249305

Seller Name : zhoulei345zj
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 89 of 90 PageID #:382
Case: 1:20-cv-00013 Document #: 18-3 Filed: 02/03/20 Page 90 of 90 PageID #:382
